Citation Nr: 0207781	
Decision Date: 07/12/02    Archive Date: 07/17/02

DOCKET NO.  99-07 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.  

(The issue of entitlement to service connection for a skin 
disability will be the subject of a later decision.)  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel



INTRODUCTION

The veteran had active military service from November 1955 to 
December 1956.  

The veteran was previously denied service connection for a 
psychiatric disability in December 1991 and February 1992 
rating actions.  His current appeal arises from a March 1998 
rating action entered by the Department of Veterans Affairs 
(VA) regional office (RO) in Nashville, TN.  The veteran's 
appeal in this regard was perfected in April 1999, and in due 
course it was transferred to the Board of Veterans' Appeals 
(Board) in Washington, DC.  

The Board is undertaking additional development on the claim 
for entitlement to service connection for a skin disorder 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing that issue.


FINDINGS OF FACT

1.  The veteran was last denied service connection for a 
psychiatric disorder in a February 1992 rating action. 

2.  The documents added to the record since 1992 in 
connection with the veteran's attempt to reopen his claim for 
service connection for a psychiatric disorder are not, by 
themselves or in connection with evidence previously 
assembled, so significant that they must be considered in 
order to fairly decide the merits of that claim.



CONCLUSION OF LAW

Evidence received since the February 1992 denial by the RO of 
entitlement to service connection for a psychiatric disorder 
is not new and material, and the claim for that benefit may 
not be reopened.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5108, 5126 (West Supp. 2001); 38 C.F.R. 
§ 3.156(a) (2001), 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans' 
Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), was signed into law.  The VCAA eliminates 
the concept of a well-grounded claim and redefines the 
obligations of VA with respect to the duty to notify and to 
provide assistance.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. § 5107 note (Effective and Applicability Provisions) 
(West Supp. 2001).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  VA has promulgated regulations implementing the 
VCAA.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations have the same effective 
date, with the exception of the amendments to regulations 
dealing with claims to reopen.  These amendments apply to 
claims to reopen filed on and after August 29, 2001.  As the 
veteran's claim to reopen was filed before that date, the 
previous version of 38 C.F.R. § 3.156(a) will be applied.

The question the Board must now address is whether there is 
any duty of assistance or notice required by the new law that 
has not already been substantially completed in this case, 
notwithstanding that such assistance may not have been 
required under the former law, and, if not, whether there is 
any prejudice to the veteran in the Board's consideration of 
this question without referring it to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

In the circumstances of this case, there is no prejudice to 
the claimant in the Board's consideration of whether there 
has been substantial compliance with the requirements of 
VCAA.  The question is whether the claimant had adequate 
notice of applicable laws and regulations, knew of the need 
to submit evidence and argument with respect to the issue, 
and whether he had the opportunity to address the issue at a 
hearing.  Bernard, 4 Vet. App. at 394. 

There is no issue as to substantial completeness of the 
veteran's application in this case.  38 U.S.C.A. § 5102 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(a)(3), (b)(2)).  
A claim to reopen does not require a specific application 
form.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)(1)).  He has been advised of the 
evidence that would support or help substantiate his claim in 
the statement of the case and supplemental statements of the 
case.  He was also told of the evidence considered in 
adjudicating his claim.  While it is not clear whether the 
veteran was advised which portion of the information and 
evidence necessary to substantiate the claim would be 
obtained by VA, and which he would be required to submit, 
since it appears all the available records the veteran 
indicated would support his claim have been obtained, any 
failure in this regard is of no significance.  The RO 
notified him of the requirements of the VCAA in a letter 
dated in July 2001.  Thus, the notification requirements of 
the VCAA have been satisfied, and there is no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c).  As to this duty to assist, it is observed that 
the veteran's service medical records have been associated 
with the claims file, and the RO obtained the available 
records of the veteran's relevant post service medical 
treatment.  The veteran has not indicated that there are any 
other records not associated with the claims file that could 
be obtained.  Under these circumstances, the Board finds 
that, as with the notice requirements of the VCAA, the 
development requirements of that law also have been met.

Nothing in the record indicates the existence of VA or other 
government records pertinent to the claim that VA could 
obtain to discharge its duty to seek such records.  38 
U.S.C.A. § 5103A(b) (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(2)).

The VCAA mandates that VA afford the veteran medical 
examinations or obtain medical opinions where the claims at 
issue includes medical questions that medical examination or 
review of the record by a qualified expert could resolve.  38 
U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)).  In this case, there is no medical 
question raised, as the veteran has presented no medical 
evidence that he has a current psychiatric disability.

There is no prejudice to the veteran in the Board's 
consideration of whether the requirements of the VCAA and its 
implementing regulations have been met.  The RO clearly 
notified the veteran of the VCAA requirements.  Although it 
did not explicitly consider the implementing regulations, the 
regulations do not provide any substantive right beyond those 
of the VCAA itself, and the Board has considered them without 
prejudice to the veteran.  

Therefore, the Board may proceed to address the merits of the 
veteran's claim.


Service Connection Law and Regulations

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The record in this case shows that the veteran first 
submitted a claim for service connection for a psychiatric 
disorder in 1967.  At that time, however, it was determined 
that the veteran's discharge from service was such that he 
was barred from VA benefits.  The character of the veteran's 
discharge was subsequently upgraded by the applicable Service 
Department in 1983, and in 1991, he resubmitted his 
application for service connection benefits due to a 
psychiatric disorder.  In connection with this claim, the RO 
reviewed the veteran's service medical records together with 
the records of the veteran's post service treatment between 
1977 and 1991.  

In relevant part, the service medical records disclosed that 
the veteran was diagnosed with a chronic emotional 
instability reaction during a four-day hospitalization in 
October 1956.  This hospitalization was occasioned by the 
behavior the veteran exhibited when he was apprehended for 
violating his restriction to Post.  (A straight jacket was 
apparently required to restrain him.)  This restriction had 
apparently been imposed due an earlier transgression 
concerning a missed "bed check."  In any event, other 
information obtained during the course of this 
hospitalization was to the effect that the veteran's military 
service was marked by low-grade efficiency, unreliability, a 
need for constant supervision, poor cleanliness, and an 
insolent attitude.  In addition, the veteran advised those 
treating him that prior to service, he often fought, did not 
get along with people, and had been expelled from school four 
times.  

As indicated, the veteran was diagnosed to have an emotional 
instability reaction, and after four days in the hospital, he 
was discharged to duty.  Subsequently, the record shows that 
the veteran was examined in connection with his discharge 
from service in December 1956, at which time no psychiatric 
abnormalities were noted upon clinical evaluation.  The post 
service medical records considered in connection with the 
veteran's application for benefits did not show any treatment 
for, or diagnosis of, a psychiatric disability.  

Since the evidence did not actually show a diagnosis of 
either a neurosis or psychosis in service or thereafter, the 
veteran's claim for service connection was denied in a 
December 1991 rating action.  Shortly after that, however, 
the veteran submitted a February 1992 statement from an 
individual who indicated he remembered the veteran, 

...from years back.  In fact my wife taught him in 
school.  He had the nervous condition back then. 
	He had backout (sic) seizures the sheriff at 
the time was (illegible) he has since died.  
	The years that I've known (the veteran) except 
for those conditions he's a very good person.  

Although this statement was apparently submitted in support 
of the veteran's claim for service connection for psychiatric 
disability, because it did not reflect that the veteran 
incurred or aggravated a neuropsychiatric disorder in 
service, the earlier decision to deny the veteran's claim was 
confirmed by a February 1992 rating action.  

The veteran was advised of these decisions to deny his claim 
for service connection in letters addressed to him in 
December 1991 and May 1992.  These letters also included 
notice of the veteran's appellate rights.  Since no appeal 
was taken with respect to these decisions, they became final.  
See 38 C.F.R. § 3.104, 19.129, 19.192, as in effect at the 
time. 

Under applicable criteria, claims that are the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to them.  If the claim is 
thus reopened, it will be reviewed on a de novo basis, with 
consideration given to all the evidence of record.  
38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet.App. 273 
(1996).  For claims received prior to August 29, 2001, as is 
the case here, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
(For claims filed on and after August 29, 2001, new and 
material evidence is defined as set out at 66 Fed. Reg. 
45620, 45630 (Aug. 29, 2001) to be codified at 38 C.F.R. 
§ 3.156.  Since the matter currently before the Board was 
initiated in November 1999, however, the pre-August 29, 2001 
definition of new and material evidence must be used.)

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet.App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the veteran's claim, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet.App. 510 (1992).  See also Robinette v. 
Brown, 8 Vet.App. 69 (1995).

The evidence associated with the file since February 1992 
includes VA medical records that are dated between 1981 and 
2001, private medical records dated between 1971 and 1995, a 
statement from the veteran's wife, and the veteran's 
contentions.  Not all of the medical evidence submitted since 
1992 was done in connection with the veteran's attempt to 
reopen his service connection claim.  Some of it was obtained 
when the veteran was attempting to establish service 
connection for the residuals of hepatitis, a claim which was 
ultimately denied in a 1996 Board decision.  Nevertheless, in 
reviewing these records, it must be noted that the VA medical 
records that were obtained do not reflect any diagnosis of a 
psychiatric disorder.  Rather, they show the veteran's 
treatment for his various other illnesses.  Obviously, 
medical treatment records which fail to show the veteran has 
the claimed disability may not be considered to bear directly 
and substantially upon the specific matter under 
consideration or to be of such significance that they must be 
considered in order to fairly decide the merits of the claim.  
They provide no basis to conclude that the veteran has a 
psychiatric disorder as a result of his military service and, 
therefore, they may not be considered new and material 
evidence.  

The private medical records associated with the file since 
1992, show that in 1982, when the veteran presented to an 
emergency room with multiple somatic complaints, he was 
assessed to have "anxiety/depression."  Later, in what 
appear to be records generated in connection with the 
veteran's attempt to establish his entitlement to benefits 
from the Social Security Administration in 1988, he was 
considered by a number of those evaluating him to have 
borderline mental retardation, and an adjustment disorder 
with mixed emotional features.  Private medical records dated 
after 1989, however, fail to show any further diagnoses in 
this regard.  

As with the VA treatment records, these private medical 
records, while indicating at some point many years after 
service the veteran was considered to have a psychiatric 
illness, in no way suggest that this illness was considered 
to be related in any way to service.  They provide no basis 
to conclude that the veteran has a psychiatric disorder as a 
result of his military service and, therefore, may not be 
considered to bear directly and substantially upon the 
specific matter under consideration or to be of such 
significance that they must be considered together with all 
the evidence in order to fairly decide the merits of the 
claim.  Accordingly, these records may not be considered new 
and material.  

As to the veteran's wife's statement, received in June 1999, 
it merely reflects her recollection since 1964 when she met 
and married the veteran (approximately 8 years after 
service), that he preferred to work in isolation and seemed 
depressed at times at "what happen in the Army."  She did 
not describe what events occurred during service that might 
have brought on the veteran's feelings of depression.  

Clearly, a lay person's description of someone feeling 
depressed at times is not evidence of a diagnosis of a 
psychiatric disorder, and not of any particular relevance, 
whether or not this is thought to be related to some unstated 
event from military service.  This is particularly so in the 
absence of any medical evidence reflecting a psychiatric 
diagnosis since the late 1980s, and that when such a 
diagnosis was entered, it was not in any way suggested to be 
linked to service.  

Under these circumstances, the Board does not consider the 
statement provided by the veteran's spouse to be bear 
directly and substantially upon the specific matter under 
consideration or to be of such significance that it must be 
considered together with all the evidence in order to fairly 
decide the merits of the claim.  Accordingly, this statement 
is not considered new and material evidence sufficient to 
reopen the veteran's claim for service connection.  

As to the veteran's contentions, they are nothing more than 
was understood of his position when his claim was previously 
denied.  The repetition of the veteran's claim that he has a 
psychiatric disorder due to service cannot be considered new 
evidence, but merely cumulative evidence.  Therefore, his 
statements and those made by his representative on his behalf 
cannot be considered to meet the definition of new and 
material, and cannot by themselves or in connection with 
evidence previously assembled be considered so significant 
that they must be considered together with all the evidence 
to fairly decide the merits of the veteran's claim.  

Under the foregoing circumstances, the Board concludes that 
the veteran has not submitted evidence that is new and 
material and the claim for service connection for a 
psychiatric disability is not reopened.



ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for a psychiatric disorder, and 
the appeal is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

